                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN MCSHANNOCK, et al.,                         Case No. 18-cv-01873-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9             v.                                        MOTION TO DISMISS
                                  10     JP MORGAN CHASE BANK N.A.,                        Docket No. 38
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Monica Chandler, Susan McShannock, and Mohamed Meky (collectively
                                  14   “Plaintiffs”) filed suit against JPMorgan Chase Bank (“Chase”) on behalf of a putative class.
                                  15   Plaintiffs assert claims under the California Unfair Competition Law, Ca. Bus. & Prof. Code
                                  16   § 17200 et seq. (“UCL”), based on Chase’s alleged violation of a California law requiring
                                  17   mortgage lenders to pay interest to mortgagors on funds held in escrow accounts for residential
                                  18   mortgages. Currently pending before the Court is Chase’s motion to dismiss or, in the alternative,
                                  19   stay the case. Docket No. 38 (“Mot.”). For the reasons discussed below, the Court DENIES the
                                  20   motion to dismiss and DENIES as moot the motion to stay.
                                  21                    I.       FACTUAL AND PROCEDURAL BACKGROUND
                                  22          The Consolidated Class Action Complaint alleges the following. Plaintiffs took out
                                  23   mortgage-secured loans from Washington Mutual Bank (“WaMu”), a federal savings bank,
                                  24   between 2005 and the end of 2007. Docket No. 37 (Consolidated Class Action Complaint,
                                  25   hereinafter “Con. Compl.”) ¶¶ 5, 9, 13. When WaMu failed in 2008, its assets, including
                                  26   Plaintiffs’ mortgages, were acquired by Chase via the Federal Deposit Insurance Corporation
                                  27   (“FDIC”). Id. ¶ 5; Mot. at 1.
                                  28          The mortgage agreements at issue required Plaintiffs to make payments into escrow
                                   1   accounts held by the lender, in order to cover any potential taxes and assessments, leasehold

                                   2   payments, and insurance premiums on the property. Con. Compl. ¶¶ 6, 10, 14. Plaintiffs have

                                   3   each made payments into the escrow accounts as required, but have never received any interest on

                                   4   the escrow funds from Chase. Id. ¶¶ 7, 11, 14. The mortgage agreement contains a provision

                                   5   addressing interest on escrow accounts:

                                   6                  Unless an agreement is made in writing or Applicable Law requires
                                                      interest to be paid on the Funds [in the escrow account], Lender
                                   7                  shall not be required to pay Borrower any interest or earnings on the
                                                      funds. Borrower and Lender can agree in writing, however, that
                                   8                  interest shall be paid on the Funds.
                                   9   Docket No. 38-2, Exhs. A–F § 3.

                                  10          Plaintiffs assert that Chase’s failure to pay escrow interest on their mortgage accounts

                                  11   violates California Civil Code § 2954.8 and 15 U.S.C. § 1639d(g). Con. Compl. ¶¶ 35–37.

                                  12   According to Plaintiffs, these violations constitute “unlawful” conduct within the meaning of the
Northern District of California
 United States District Court




                                  13   UCL. They also assert that Chase’s alleged conduct violates the “unfair” prong of the UCL. Id.

                                  14   ¶¶ 38–40.

                                  15          Plaintiff McShannock and Plaintiff Chandler initially filed separate class action suits

                                  16   against Chase asserting the same underlying claims. See Docket No. 19 (Motion to Relate Case).

                                  17   The parties stipulated to consolidate the two cases. See Docket No. 33. In the ensuing

                                  18   Consolidated Complaint, Plaintiffs proposed the following class for certification pursuant to

                                  19   Federal Rule of Civil Procedure 23:

                                  20                  All mortgage loan customers of Chase (or its subsidiaries), whose
                                                      mortgage loan is for a one-to-four family residence located in
                                  21                  California, and who paid Chase money in advance for payment of
                                                      taxes and assessments on the property, for insurance, or for other
                                  22                  purposes relating to the property, and to whom Chase failed to pay
                                                      interest as required by Cal. Civ. Code § 2954.8(a). Excluded from
                                  23                  the above Class is any entity in which Chase has a controlling
                                                      interest, and officers or directors of Chase. The judge assigned to
                                  24                  this case and the judge’s staff members are also excluded from the
                                                      Class.
                                  25

                                  26   Con. Compl. ¶ 26.

                                  27          Chase now moves to dismiss under Rule 12(b)(6) on two bases: first, that Plaintiffs failed

                                  28   to comply with the provisions in their mortgage contracts requiring them to provide Chase with
                                                                                        2
                                   1   notice and an opportunity to cure alleged misconduct before bringing a judicial action; and second,

                                   2   that Plaintiffs’ state law claims are preempted by the Home Owners’ Loan Act. In the alternative,

                                   3   Chase seeks to stay the case pending the resolution of Lusnak v. Bank of America, N.A., which

                                   4   concerns whether California’s mortgage escrow law is preempted by the National Banking Act.

                                   5   883 F.3d 1185 (9th Cir. 2018), petition for cert. filed, (U.S. Aug. 14, 2018) (No. 18-212).

                                   6                                          II.      DISCUSSION

                                   7          Legal Standard

                                   8          For a plaintiff to survive a Rule 12(b)(6) motion to dismiss after Ashcroft v. Iqbal, 556

                                   9   U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), her factual allegations

                                  10   “must . . . suggest that the claim has at least a plausible chance of success.” Levitt v. Yelp! Inc.,

                                  11   765 F.3d 1123, 1134-35 (9th Cir. 2014). In other words, the complaint “must allege ‘factual

                                  12   content that allows the court to draw the reasonable inference that the defendant is liable for the
Northern District of California
 United States District Court




                                  13   misconduct alleged.’” Id. (citations omitted). “The plausibility standard is not akin to a

                                  14   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  15   unlawfully.” Iqbal, 556 U.S. at 678. Where a complaint pleads facts that are “merely consistent

                                  16   with” a defendant’s liability, it “stops short of the line between possibility and plausibility ‘of

                                  17   entitlement to relief.’” Id.

                                  18          The Ninth Circuit has outlined a two-step process for evaluating pleadings against this

                                  19   standard. “First, to be entitled to the presumption of truth, allegations in a complaint or

                                  20   counterclaim may not simply recite the elements of a cause of action, but must contain sufficient

                                  21   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  22   effectively. Second, the factual allegations that are taken as true must plausibly suggest an

                                  23   entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

                                  24   expense of discovery and continued litigation.” Levitt, 765 F.3d at 1135 (citations omitted).

                                  25          Notice and Cure Provisions

                                  26          Chase first argues that Plaintiffs’ Deeds of Trust contain provisions that require them to

                                  27   give Chase notice and an opportunity to cure any alleged wrongdoing, including actions relating to

                                  28   escrow accounts, before seeking judicial remedies. Mot. at 4. Under the terms of the notice and
                                                                                          3
                                   1   cure provision:

                                   2                  Neither Borrower nor Lender may commence, join, or be joined to
                                                      any judicial action (as either an individual litigant or the member of
                                   3                  a class) that arises from the other party’s actions pursuant to this
                                                      Security Instrument or that alleges that the other party has breached
                                   4                  any provision of, or any duty owed by reason of, this Security
                                                      Instrument, until such Borrower or Lender has notified the other
                                   5                  party . . . of such alleged breach and afforded the other party hereto
                                                      a reasonable period after the giving of such notice to take corrective
                                   6                  action.
                                   7   Docket No. 38-2, Exhs. A–F § 20. The Deed also provides that “[t]he covenants and agreements

                                   8   of this Security Instrument shall bind . . . and benefit the successors and assigns of Lender.” Id.,

                                   9   Exhs. A–F § 13.

                                  10          The Consolidated Complaint does not contain any allegation that Plaintiffs have complied

                                  11   with the notice and cure provisions in their Deeds of Trust. Plaintiffs state in their opposition to

                                  12   the motion to dismiss that McShannock and Meky sent notices of dispute to Chase after Chase
Northern District of California
 United States District Court




                                  13   moved to dismiss the original complaint and before Plaintiffs filed the Consolidated Complaint.

                                  14   Id. at 5. Plaintiffs contend Meky gave Chase notice “on behalf of the class before he filed his

                                  15   complaint” because he was not a part of the original action. Id. (emphasis in original). According

                                  16   to Plaintiffs, “Chase rejected these opportunities to cure the breach.” Id.

                                  17          As Chase points out, however, Plaintiffs cannot fix their pleading deficiencies by alleging

                                  18   new facts in their opposition brief. “In determining the propriety of a Rule 12(b)(6) dismissal, a

                                  19   court may not look beyond the complaint to a plaintiff’s moving papers, such as a memorandum in

                                  20   opposition to a defendant’s motion to dismiss.” Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th

                                  21   Cir. 2003) (emphasis in original) (quoting Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197

                                  22   n.1 (9th Cir. 1998)).

                                  23          Moreover, even if the Court were to accept Plaintiffs’ assertion that they provided notice to

                                  24   Chase after they filed the initial complaint, their actions would not satisfy the notice and cure

                                  25   provision. “If the Notice Provision has any legitimate purpose, it is to promote the resolution of

                                  26   contractual disputes without the expense of litigation—‘compliance’ after litigation has been

                                  27   initiated is no compliance at all.” Gerber v. First Horizon Home Loans Corp., No. 05–1554P,

                                  28   2006 WL 581082, at *2 (W.D. Wash. Mar. 8, 2006) (rejecting plaintiff’s argument “that his post-
                                                                                         4
                                   1   lawsuit notice to Defendant is somehow ‘substantial compliance’ with the provision”); Kim v.

                                   2   Shellpoint Partners, LLC, No. 15CV611-LAB (BLM), 2016 WL 1241541, at *6 (S.D. Cal. Mar.

                                   3   30, 2016) (explaining that accepting plaintiff’s notice to defendant “during the pendency of this

                                   4   action” would “gut the ‘notice and cure’ provision, the purpose of which is to give each party an

                                   5   opportunity to cure problems and prevent the need for litigation”). McShannock’s post-suit notice

                                   6   is therefore ineffective.

                                   7             Nor would the purported notice given by Meky “on behalf of the class” suffice, even

                                   8   though he joined as a plaintiff after the original complaint was filed. The notice and cure

                                   9   provision in Plaintiffs’ Deeds of Trust specifies that no borrower “may commence, join, or be

                                  10   joined to any judicial action (as either an individual litigant or the member of a class)” prior to

                                  11   giving notice. Docket No. 38-2, Exhs. A–F § 20 (emphases added). The notice provision thus

                                  12   applies to borrowers like Meky who “join” the suit after it is initiated.
Northern District of California
 United States District Court




                                  13             The question therefore becomes whether Plaintiffs’ failure to comply with the notice and

                                  14   cure provisions warrants dismissal of their suit. Chase contends that such failure is “fatal” to their

                                  15   claims. Mot. at 4. Plaintiffs respond that their “claims are not predicated on any violation of the

                                  16   mortgage contract, but only on violations of § 2954.81 and the UCL, and thus the notice and cure

                                  17   provision does not apply. Docket No. 41 (“Opp.”) at 4.

                                  18             As an initial matter, Plaintiffs’ threshold argument that their “statutory rights under Civil

                                  19   Code section 2954.8(a) and the UCL . . . are unwaivable as a matter of public policy” is without

                                  20   merit. Opp. at 3. Providing notice to Chase pursuant to the notice and cure provision does not

                                  21
                                       1
                                  22       Section 2954.8(a) of the California Civil Code provides that:

                                  23                    Every financial institution that makes loans upon the security of real
                                                        property containing only a one- to four-family residence and located
                                  24
                                                        in this state or purchases obligations secured by such property and
                                  25                    that receives money in advance for payment of taxes and
                                                        assessments on the property, for insurance, or for other purposes
                                  26                    relating to the property, shall pay interest on the amount so held to
                                                        the borrower. The interest on such amounts shall be at the rate of at
                                  27                    least 2 percent simple interest per annum. Such interest shall be
                                                        credited to the borrower’s account annually or upon termination of
                                  28
                                                        such account, whichever is earlier.
                                                                                            5
                                   1   foreclose Plaintiffs from vindicating their statutory rights. “The purpose of this provision is ‘to

                                   2   give the allegedly breaching party an opportunity to cure its breach.’” Sigwart v. U.S. Bank, 713

                                   3   F. App’x 535, 537 (9th Cir. 2017) (quoting Higley v. Flagstar Bank, FSB, 910 F. Supp. 2d 1249,

                                   4   1253 (D. Or. 2012)). If Chase had been put on notice of its breach and failed to take corrective

                                   5   action, Plaintiffs could then bring suit under § 2954.8(a) and the UCL. Plaintiffs make no

                                   6   showing that providing such notice would be so burdensome as to impede enforcement of their

                                   7   statutory rights. Requiring compliance with the notice and cure provision therefore is not the

                                   8   equivalent of a coerced waiver of those statutory rights.

                                   9           Turning to the merits of the notice and cure question, courts have reached differing

                                  10   conclusions. In Giotta v. Ocwen Financial Corporation, the plaintiffs sued the defendant

                                  11   companies for allegedly working in concert to charge inflated fees for servicing mortgage loans

                                  12   that were billed through to the homeowners. No. 15-CV-00620-BLF, 2016 WL 4447150, at *1
Northern District of California
 United States District Court




                                  13   (N.D. Cal. Aug. 24, 2016). The plaintiffs’ Deeds of Trust contained notice and trust provisions

                                  14   identical in wording to those in this case, and the plaintiffs did not allege that they complied with

                                  15   the provisions before suing the defendants. Id. at *3. The district court in Giotta concluded that

                                  16   all of the plaintiffs’ claims—including those under the UCL—“fall squarely within the ambit of

                                  17   the notice-and-cure provision” because they all “arise from the property inspections and BPOs

                                  18   obtained by [a defendant] and charged to Plaintiffs pursuant to the terms of the Deed of Trust.” Id.

                                  19   In an unpublished, non-precedential memorandum, the Ninth Circuit affirmed, writing that the suit

                                  20   was a ‘judicial action ... that arises from the other party’s actions pursuant to this Security

                                  21   Instrument’” because “the Deed of Trust authorized property inspections and valuations to protect

                                  22   the Lender’s interest in the property and to pass the fees for those services on to the borrower.”

                                  23   Giotta v. Ocwen Loan Servicing, LLC, 706 F. App’x 421, 422 (9th Cir. 2017) (emphases in

                                  24   original).

                                  25           At least three other cases have reached the opposite conclusion. In Gerber v. First Horizon

                                  26   Home Loans Corporation, the plaintiff alleged that his mortgage lender charged him a fee not

                                  27   included in his mortgage agreement, and brought causes of action for both breach of contract and

                                  28   violations of the Washington Consumer Protection Act. No. 05–1554P, 2006 WL 581082, at *1
                                                                                          6
                                   1   (W.D. Wash. Mar. 8, 2006). The court distinguished the causes of action. It dismissed the breach

                                   2   of contract claim for failure to satisfy the notice provision, since the very purpose of the provision

                                   3   was “to promote the resolution of contractual disputes without the expense of litigation.” Id. at *2.

                                   4   In contrast, it found that the state statutory cause of action “involves allegations of deceptive

                                   5   business practices, clearly exists independent of any contract between the parties,” and was thus

                                   6   not barred by the plaintiff’s failure to give notice. Id. at *3. Next, the court in in Kim v. Shellpoint

                                   7   Partners, LLC, held that the notice and cure provision in the plaintiff’s deed of trust did not

                                   8   require dismissal of plaintiff’s claims under the UCL and the California Homeowners’ Bill of

                                   9   Rights because those claims, which challenged mortgage servicing fees, “arise under statute, not

                                  10   the agreement.” No. 15CV611-LAB (BLM), 2016 WL 1241541, at *7 (S.D. Cal. Mar. 30, 2016).

                                  11   And in Beyer v. Countrywide Home Loans Servicing LP, the court considered claims similar to

                                  12   those in Gerber and concluded the plaintiff’s “unjust enrichment and [Washington Consumer
Northern District of California
 United States District Court




                                  13   Protection Act] claims exist independently of the parties’ mortgage contract” and therefore are not

                                  14   foreclosed by his failure to notify the defendant. No. C07-1512MJP, 2008 WL 1791506, at *3

                                  15   (W.D. Wash. Apr. 18, 2008), aff’d, 359 F. App’x 701 (9th Cir. 2009).2

                                  16          In Gerber, Kim, and Beyer, the plaintiffs were challenging fees that were allegedly not

                                  17   specified in their loan agreements, so the mortgage lenders’ attempts to impose the fees were

                                  18   clearly not “actions pursuant to” the agreements. See Gerber, 2006 WL 581082, at *1; Kim, 2016

                                  19   WL 1241541, at *7; Beyer, 2008 WL 1791506, at *3. While the nature of Plaintiffs’ claim in this

                                  20   case is somewhat more complicated, the Court agrees with Plaintiffs that they were not required to

                                  21

                                  22
                                       2
                                         The other cases cited by Plaintiffs are distinguishable because they involved claims under the
                                  23   federal Truth in Lending Act (“TILA”). See Opp. at 3–4 (citing Taub v. World Fin. Network
                                       Bank, 950 F. Supp. 2d 698 (S.D.N.Y. 2013); Schwartz v. Comenity Capital Bank, No. 13 CIV.
                                  24
                                       4869 JGK, 2015 WL 410321 (S.D.N.Y. Feb. 2, 2015)). The central purpose of TILA is “to assure
                                  25   a meaningful disclosure of credit terms” to a consumer before he commits to a contract. 15 U.S.C.
                                       § 1601(a). In light of this purpose, “enforcement of the notice and cure provision . . . would
                                  26   essentially amount to a waiver of TILA’s initial account-opening disclosure requirements, because
                                       Defendant would be able to provide deficient initial disclosures and remedy them only after the
                                  27   contract was signed.” Taub, 950 F. Supp. 2d at 702. Providing notice and an opportunity to cure
                                       in the context of nonpayment of interest on escrow accounts does not wholly undermine the
                                  28
                                       purpose of § 2954.8 and the UCL in the same way.
                                                                                          7
                                   1   give notice to Chase.

                                   2           Per the notice and cure provision, Plaintiffs are obligated to give notice in two

                                   3   circumstances: first, where their grievance “arises from” Chase’s “actions pursuant to” the Deeds

                                   4   of Trust, and second, where they “allege[] that [Chase] has breached any provision of, or any duty

                                   5   owed by reason of,” the Deeds of Trust. Docket No. 38-2, Exhs. A–F § 20. As to the first prong,

                                   6   the Deeds of Trust provide that, “Unless an agreement is made in writing or Applicable Law

                                   7   requires interest to be paid on the Funds [in the escrow account], Lender shall not be required to

                                   8   pay Borrower any interest or earnings on the funds.” Docket No. 38-2, Exhs. A–F § 3. The

                                   9   “Applicable Law” here is § 2954.8, which requires lenders to pay two percent interest on escrow

                                  10   funds. Cal. Civ. Code § 2954.8(a). The Deeds of Trust, by incorporating § 2954.8, arguably

                                  11   require Chase to pay escrow interest to Plaintiffs. Thus, there is a fair argument that Chase’s

                                  12   alleged non-payment of escrow interest is not “pursuant to” the Deeds of Trust, and Plaintiffs were
Northern District of California
 United States District Court




                                  13   therefore not required to give notice before bringing this suit.

                                  14           As to the second prong, Plaintiffs allege that Chase is not complying with its duty to pay

                                  15   escrow interest under § 2954.8 and the UCL. This statutory duty “exists independent of any

                                  16   contract between the parties.” Gerber, 2006 WL 581082, at *3. It is therefore not “owed by

                                  17   reason of” the Deeds of Trust. This conclusion comports with the purpose of the notice and cure

                                  18   provision, which is to give the defendant an opportunity to correct conduct that is violating the

                                  19   terms of a contract. As in Gerber, Kim, and Beyer, the Plaintiffs’ claim has an independent basis

                                  20   in statute, not the contract.

                                  21           Further, to the extent there is any ambiguity regarding the scope of the notice and cure

                                  22   provision, it must be construed against Chase, the drafter of the contract. See Cal. Civ. Code

                                  23   § 1654 (“In cases of uncertainty not removed by the preceding rules, the language of a contract

                                  24   should be interpreted most strongly against the party who caused the uncertainty to exist.”). To

                                  25   deprive Plaintiffs of recourse to their statutory rights based on an ambiguous contractual provision

                                  26   would also frustrate the consumer protection purposes of those statutes.

                                  27           Accordingly, Plaintiffs’ failure to comply with the notice and cure provisions does not

                                  28   foreclose their claims.
                                                                                          8
                                   1          HOLA Preemption

                                   2          Plaintiffs’ UCL claim is premised on the allegation that Chase’s failure to pay interest on

                                   3   Plaintiffs’ mortgage escrow accounts violates California Civil Code § 2954.8 and 15 U.S.C.

                                   4   § 1639d(g), a provision of the Dodd–Frank Wall Street Reform and Consumer Protection Act

                                   5   (“Dodd-Frank”) governing the administration of mandatory escrow accounts. Under the Ninth

                                   6   Circuit’s Lusnak ruling, however, Plaintiffs cannot rely on 15 U.S.C. § 1639d(g), because their

                                   7   mortgages all predate the enactment of § 1639d(g). See Lusnak, 883 F.3d at 1197 (“Congress

                                   8   intended the detailed requirements in section 1639d to apply to accounts established pursuant to

                                   9   that section after it took effect in 2013.”). Plaintiffs must therefore rest their UCL claims upon

                                  10   § 2954.8.

                                  11          Section 2954.8(a) “requires financial institutions [making mortgage loans] to pay

                                  12   borrowers at least two percent annual interest on the funds held in the borrowers’ escrow
Northern District of California
 United States District Court




                                  13   accounts.” Lusnak, 883 F.3d at 1188. The Ninth Circuit recently ruled that national banks are

                                  14   “required to follow” § 2954.8(a) because the National Banking Act (“NBA”) does not preempt

                                  15   state escrow interest laws. Id. at 1196–97. Chase, however, contends that § 2954.8(a) is

                                  16   preempted by the Home Owners’ Loan Act (“HOLA”) because the loan was originated by WaMu,

                                  17   a federal savings bank governed by HOLA, not the NBA. See Mot. at 6.

                                  18          “HOLA empowered the regulatory body, which became the [Office of Thrift Supervision

                                  19   (“OTS”)], to authorize the creation of federal savings and loan associations, to regulate them, and,

                                  20   by its regulations, to preempt conflicting state law.” Campidoglio LLC v. Wells Fargo & Co., 870

                                  21   F.3d 963, 971 (9th Cir. 2017). By their terms, the regulations promulgated by OTS “occup[y] the

                                  22   entire field of lending regulation for federal savings associations,” 12 C.F.R. § 560.2(a), and

                                  23   preempt “state laws purporting to impose requirements regarding . . . [e]scrow accounts,” 12

                                  24   C.F.R. § 560.2(b)(6). Chase argues that Plaintiffs’ loans fall within the coverage of HOLA

                                  25   because they originated with WaMu, a federal savings bank. See Mot. at 6. Therefore, Chase

                                  26   reasons, California’s escrow interest law is preempted by 12 C.F.R. § 560 with respect to

                                  27   Plaintiffs’ loans, and Chase does not have to pay Plaintiffs the escrow interest mandated by

                                  28   § 2954.8(a). Plaintiffs disagree, arguing that their complaint pertains only to Chase’s non-
                                                                                         9
                                   1   payment of escrow interest after it acquired WaMu’s assets, and “HOLA preemption does not

                                   2   apply to conduct of a national bank that acquires a loan originated by a federal savings bank.”

                                   3   Opp. at 7–8.

                                   4          “Whether, and to what extent, HOLA applies to claims against a national bank when that

                                   5   bank has acquired a loan executed by a federal savings association is an open question” in the

                                   6   Ninth Circuit. Campidoglio, 870 F.3d at 970–71. Chase cites a line of cases supporting its

                                   7   assertion that HOLA extends to loans held by national banks which originated with federal

                                   8   savings banks. See, e.g., Poyorena v. Wells Fargo Bank, N.A., No. CV 14–683 GAF (Ex), 2014

                                   9   U.S. Dist. LEXIS 49319, at *16 (C.D. Cal. Apr. 3, 2014); Nguyen v. JP Morgan Chase Bank N.A.,

                                  10   No. 12-CV-04183, 2013 WL 2146606, at *6 (N.D. Cal. May 15, 2013); Appling v. Wachovia

                                  11   Mortg., FSB, 745 F. Supp. 2d 961, 971 (N.D. Cal. 2010). Plaintiffs counter with a line of cases

                                  12   maintaining the opposite position. See, e.g., Davis v. Wells Fargo, N.A., No. 2:16-CV-00890 JAM
Northern District of California
 United States District Court




                                  13   AC, 2016 WL 7116681, at *7 (E.D. Cal. Dec. 6, 2016), report and recommendation adopted, No.

                                  14   2:16-CV-00890-JAM-AC, 2017 WL 729541 (E.D. Cal. Feb. 23, 2017); Pimentel v. Wells Fargo,

                                  15   N.A., No. 14-CV-05004-EDL, 2015 WL 2184305, at *3 (N.D. Cal. May 7, 2015); Penermon v.

                                  16   Wells Fargo Bank, N.A., 47 F. Supp. 3d 982, 995 (N.D. Cal. 2014). The divergence between the

                                  17   parties reflects “a growing divide in the district courts’ treatment of this issue,” as Judge Davila

                                  18   delineated in Kenery v. Wells Fargo Bank, N.A.:

                                  19                  [D]istrict courts have taken three distinct positions on this issue. The
                                                      first position is [that HOLA preemption applies to all conduct
                                  20                  relating to a loan originating with a federal savings bank]. The
                                                      second position . . . is that HOLA preemption does not apply to . . .
                                  21                  national bank[s]. . . . The third position is that whether HOLA
                                                      preemption applies depends on whether the claims arise from
                                  22                  actions taken by the federal savings association or from actions
                                                      taken by the national bank. Under the third line of cases, only those
                                  23                  claims arising from actions taken by the federal savings association
                                                      would be subject to a HOLA preemption analysis. If the loan is later
                                  24                  sold to a national bank and the plaintiff's claims arise from actions
                                                      taken by the national bank, those claims would not be subject to a
                                  25                  HOLA preemption analysis.
                                  26   No. 5:13-CV-02411-EJD, 2014 WL 129262, at *4 (N.D. Cal. Jan. 14, 2014).3

                                  27
                                       3
                                         In some instances, courts have also held that “where the terms of a loan expressly incorporate
                                  28
                                       federal regulations governing federal savings associations, those regulations apply to the conduct
                                                                                        10
                                   1          According to Chase, most district courts in this Circuit take the first position.4 See Mot. at

                                   2   10. Indeed, this Court ruled in 2012 that claims regarding loans that originated with a federal

                                   3   savings bank were “still generally covered by HOLA,” even if they were subsequently controlled

                                   4   by a national bank. Castillo v. Wachovia Mortg., No. C-12-0101 EMC, 2012 WL 1213296, at *5

                                   5   (N.D. Cal. Apr. 11, 2012) (Chen, J.) (observing that “Courts have held that a successor entity may

                                   6   properly assert HOLA preemption even if the successor entity is not a federally chartered savings

                                   7   bank”). But Plaintiffs respond that the authorities relied on by Chase are outdated, and that “the

                                   8
                                       of a successor to the loan, even where the successor is not a federal savings association.” Romero
                                   9
                                       v. Wells Fargo Bank, N.A., No. LACV1504707JAKJEMX, 2015 WL 12781210, at *5 (C.D. Cal.
                                  10   Dec. 22, 2015). However, the loan agreements in this case provide that the loan “shall be
                                       governed by federal law and the law of the jurisdiction in which the Property is located,” Docket
                                  11   No. 38-2 at 12 (emphasis added), so this analysis is not dispositive.
                                  12   In addition, one recent case cited by neither party declined to apply HOLA preemption on a
Northern District of California
 United States District Court




                                  13   different rationale to those summarized in Kenery. In Smith v. Flagstar Bank, FSB, the court
                                       determined that Dodd-Frank, which “effectively dissolved the OTS” and “creat[ed] a uniform
                                  14   body of law to govern all federal financial regulatory agencies,” is now the controlling law when it
                                       comes to preemption. No. C 18-02350 WHA, 2018 WL 3995922, at *2 (N.D. Cal. Aug. 21,
                                  15   2018). Dodd-Frank modified the preemption scheme such that “[a]ny determination by a court . . .
                                       regarding the relation of State law to a provision of this chapter or any regulation or order
                                  16   prescribed under this chapter shall be made in accordance with the laws and legal standards
                                  17   applicable to national banks regarding the preemption of State law.” 12 U.S.C. § 1465(a). And
                                       since “Lusnak held that the National Bank Act that then governed national banks via the Office of
                                  18   the Comptroller of the Currency, did not preempt Section 2954.8,” the Dodd-Frank reform means
                                       that the same conclusion holds for HOLA and federal savings banks. Id. (citing Lusnak, 883 F.3d
                                  19   at 1197). However, Smith does not contend explicitly with a Dodd-Frank provision instructing
                                       that “[t]his title . . . shall not be construed to alter or affect the applicability of any regulation,
                                  20   order, guidance, or interpretation prescribed, issued, and established by . . . the Director of [OTS]
                                  21   regarding the applicability of State law under Federal banking law to any contract entered into on
                                       or before July 21, 2010, by national banks, Federal savings associations.” 12 U.S.C. § 5553
                                  22   (emphasis added). This provision on its face preserves the application of the original HOLA
                                       preemption scheme established by OTS at 12 C.F.R. § 560.2 to contracts, such as the mortgage
                                  23   agreement between Plaintiffs and Chase here, entered into before July 21, 2010. Therefore, the
                                       reasoning of Smith does not apply in this case.
                                  24
                                       4
                                  25     Chase also cites Flagg v. Yonkers Savings & Loan Association, FA, 396 F.3d 178 (2d Cir. 2005),
                                       in support. In Flagg, the Second Circuit did not directly address the merits of the preemption
                                  26   question. The district court below had held that a New York law requiring lending institutions to
                                       credit mortgagors for interest on mortgage escrow accounts was preempted by 12 C.F.R.
                                  27   § 560.2(b)(6), a ruling that was not challenged on appeal. See Flagg, 396 F.3d at 182. But Flagg
                                       concerned a federal savings association, so does not speak to whether the preemptive effect of
                                  28
                                       HOLA extends to national banks. See id. at 181.
                                                                                        11
                                   1   virtually universal trend in this circuit in the last four years is for district courts” to adopt the third

                                   2   position. Opp. at 6; see, e.g., Grigsby v. Wells Fargo Bank, N.A., No. CV 17-9249-GW(ASX),

                                   3   2018 WL 1779338, at *8 (C.D. Cal. Apr. 12, 2018); Wieck v. CIT Grp., Inc., 308 F. Supp. 3d

                                   4   1093, 1118 (D. Haw. 2018); Davis, 2016 WL 7116681, at *7; Chu v. Fay Servicing, LLC, No. 16-

                                   5   CV-04530-KAW, 2016 WL 5846990, at *3 (N.D. Cal. Oct. 6, 2016); Pimentel, 2015 WL

                                   6   2184305, at *3; Penermon, 47 F. Supp. 3d at 995; Rijhwani v. Wells Fargo Home Mortg., Inc.,

                                   7   No. C 13-05881 LB, 2014 WL 890016, at *7 (N.D. Cal. Mar. 3, 2014); Leghorn v. Wells Fargo

                                   8   Bank, N.A., 950 F. Supp. 2d 1093, 1107 (N.D. Cal. 2013).

                                   9           Having surveyed the case law and considered the parties’ supplemental briefing on the

                                  10   legislative history of HOLA, the Court concludes, notwithstanding its earlier decision in Castillo,

                                  11   that the third position represents the current trend of court rulings5 and is the most persuasive;

                                  12   thus, “HOLA preemption [applies] only to conduct occurring before the loan changed hands from
Northern District of California
 United States District Court




                                  13   the federal savings association or bank to the entity not governed by HOLA.” Rijhwani, 2014 WL

                                  14   890016, at *7. While it is true that many pre-2015 decisions went the other way,6 in most of those

                                  15   cases “the plaintiffs either failed to argue otherwise or conceded the issue,” with the result that

                                  16   “the courts simply concluded, without much analysis, that HOLA preemption applied.”

                                  17   Penermon, 47 F. Supp. 3d at 994 (citation and internal quotation marks omitted); Pimentel, 2015

                                  18   WL 2184305, at *3 (N.D. Cal. May 7, 2015) (“[T]hese cases do not appear to have grappled in a

                                  19   substantive way with the question of whether HOLA preemption extends to claims against a

                                  20   national bank based on its own conduct that post-dates its merger with a federally charted savings

                                  21   bank . . . .”). In recent years, after more thoroughly considering the question, “[a] growing number

                                  22   of courts . . . have found that HOLA preemption applies after a[] [federal savings association]’s

                                  23

                                  24
                                       5
                                         In contrast, at the time this Court decided Castillo, it was “unable to locate any cases” deviating
                                       from the first position. 2012 WL 1213296, at *5.
                                  25   6
                                        Chase points out that some recent decisions continue to so hold. See, e.g., Heagler v. Wells
                                  26   Fargo Bank, N.A., No. 216CV01963MCEKJN, 2017 WL 1213370, at *4 (E.D. Cal. Mar. 31,
                                       2017); Chavez v. Wells Fargo Bank, N.A., No. CV 16-1402 PA (PLAx), 2016 U.S. Dist. LEXIS
                                  27   86850, at *12–13 (C.D. Cal. July 5, 2016); Houman v. Wells Fargo Bank, N.A., No.
                                       CV1508740ABPLAX, 2016 WL 7444869, at *5 (C.D. Cal. Feb. 5, 2016). The Court respectfully
                                  28
                                       disagrees with the holdings in these cases.
                                                                                      12
                                   1   merger with a national bank only to claims arising from the conduct of the [federal savings

                                   2   association].” Davis, 2016 WL 7116681, at *6; see id. at *6 & n.4 (citing numerous cases). This

                                   3   line of cases reflects the courts’ increasing recognition that “HOLA was intended to ensure the

                                   4   stability of federal savings and loan associations, not to protect national banks from liability for

                                   5   their own conduct.” Id. at *7.

                                   6           The emerging line of cases is persuasive for several reasons. First, “[p]reemption analysis

                                   7   ‘start[s] with the assumption that the historic police powers of the States were not to be superseded

                                   8   by the Federal Act unless that was the clear and manifest purpose of Congress.’” City of

                                   9   Columbus v. Ours Garage & Wrecking Service, Inc., 536 U.S. 424, 438 (2002) (quoting

                                  10   Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)). Claims “rooted in California’s consumer-

                                  11   protection laws[] fall in an area that is traditionally within the state’s police powers to protect its

                                  12   own citizens.” Aguayo v. U.S. Bank, 653 F.3d 912, 917 (9th Cir. 2011); see Greenwood Trust Co.
Northern District of California
 United States District Court




                                  13   v. Massachusetts, 971 F.2d 818, 828 (1st Cir. 1992) (“[T]he state statute here at issue visits two

                                  14   areas which are squarely within the ambit of the states’ historic powers . . . banking . . . and

                                  15   consumer protection.”). And while “the presumption against preemption is [generally] not

                                  16   applicable in the realm of national bank regulation” because of the “history of significant federal

                                  17   presence in national banking,” Aguayo, 653 F.3d at 917 n.1 (citation omitted), congressional intent

                                  18   remains the “ultimate touchstone” of preemption inquiry, Medtronic, 518 U.S. at 485.

                                  19   Congressional intent may be “explicitly stated in the statute’s language or implicitly contained in

                                  20   its structure and purpose.” de la Cuesta, 458 U.S. at 152–53.

                                  21           It is not clear from either the language or legislative history of HOLA that Congress

                                  22   intended the Act’s preemptive effect to attach to a loan even after it is sold by a federal savings

                                  23   association. The parties do not seriously dispute that at the time HOLA was enacted in 1933,

                                  24   nothing in its text or legislative history expressly indicated Congress expected that federal savings

                                  25   associations would sell their residential mortgage loans on a secondary market to entities not

                                  26   governed by HOLA, much less intended for HOLA preemption to attach to any such loans. See

                                  27   Docket No. 52 at 1 (Chase conceding that “Congress did not discuss the sale of HOLA-governed

                                  28   loans” when enacting HOLA in 1933). It was not until 1938 that Congress created the Federal
                                                                                          13
                                   1   National Mortgage Association (“Fannie Mae”) to purchase mortgage loans from federal savings

                                   2   associations to resell to investors. Shelley Smith, Reforming the Law of Adhesion Contracts: A

                                   3   Judicial Response to the Subprime Mortgage Crisis, 14 Lewis & Clark L. Rev. 1035, 1065 (2010).

                                   4   It is no surprise that the legislative history is devoid of any references to a secondary market for

                                   5   mortgage loans and of any expressed intent for HOLA to govern the operations of entities other

                                   6   than federal savings associations. See Penermon, 47 F. Supp. 3d at 995 (“[I]t is unlikely that

                                   7   HOLA contemplated the . . . mortgage crisis” that started in December 2007 “and the resulting

                                   8   mergers of federal savings banks into national banks or loan servicing as it exists today.”).

                                   9   Generally, “HOLA is strictly limited to federal savings institutions and is not intended to affect the

                                  10   operations of national banks,” and “OTS only regulates federal savings associations.” Id. at 993–

                                  11   94 (citing 12 C.F.R. § 560.2).

                                  12          Chase points to a number of legislative and regulatory actions taken after HOLA was
Northern District of California
 United States District Court




                                  13   enacted as evidence that “Congress has long recognized the power of federal [savings

                                  14   associations] to sell residential mortgage loans.” Docket No. 52 at 5. Specifically, the

                                  15   predecessor agency to OTS “promulgated regulations as early as 1938 recognizing the ability of

                                  16   federal [savings associations] to sell mortgage loans”; Congress in 1970 enacted the Federal Home

                                  17   Loan Mortgage Corporation Act to authorize Freddie Mac to purchase and sell residential

                                  18   mortgages from any Federal home loan bank; and Congress in 1978 amended HOLA to affirm the

                                  19   ability of federal savings associations to sell mortgage loans. See id. at 2–4. A statute’s

                                  20   subsequent amendment and its legislative history may be entitled to some limited weight in

                                  21   construing the earlier law, In re Adams, 761 F.2d 1422, 1426 (9th Cir. 1985), but generally “the

                                  22   views of subsequent Congresses cannot override the unmistakable intent of the enacting one,”

                                  23   Seatrain Shipbuilding Corp. v. Shell Oil Co., 444 U.S. 572, 596 (1980). The problem for Chase is

                                  24   that even if Congress and OTS, subsequent to HOLA’s enactment, contemplated federal savings

                                  25   associations’ selling of mortgage loans in the secondary market, there is no indication in the

                                  26   subsequent legislative history that Congress intended HOLA preemption to continue to apply to

                                  27   loans sold to non-HOLA entities.

                                  28          Second, finding preemption here would “run[] afoul of one of the original purposes of
                                                                                         14
                                   1   HOLA enactment: consumer protection.” Penermon, 47 F. Supp. 3d at 995. “Congress enacted

                                   2   HOLA to regulate savings associations or banks ‘at a time when record numbers of homes were in

                                   3   default and a staggering number of state-chartered savings associations were insolvent.’” Id. at

                                   4   990 (quoting Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001, 1004 (9th Cir. 2008)). The

                                   5   legislative history makes clear that the goal of HOLA and its implementing regulations was to

                                   6   “encourage lending” and “ensure stability in federal savings loans” while providing “consumer

                                   7   protection.” Id. at 995. If HOLA indeed gave national banks a preemption defense for any loan

                                   8   that originated with a federal savings bank, then homeowners would be deprived of state law

                                   9   protections “based solely on their original lender” and national banks would be allowed to

                                  10   “engag[e] in the otherwise illegal conduct.” Id. at 995. The Act was designed to “provide

                                  11   emergency relief with respect to home mortgage indebtedness” and “provide for the relief of the

                                  12   man who is about to lose his home.” Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141,
Northern District of California
 United States District Court




                                  13   159, 164 (1982) (quoting H.R. Conf. Rep. No. 210, 73d Cong., 1st Sess., 1 (1933)). It was “not

                                  14   enacted to provide a defense to actions that would otherwise violate consumer protection laws.”

                                  15   Penermon, 47 F. Supp. 3d at 995. Allowing preemption may run contrary to HOLA’s purpose and

                                  16   “could result in a gross miscarriage of justice.” Id.

                                  17          Chase argues that extending HOLA preemption to loans acquired by national banks

                                  18   “provides continuity and certainty that increases the marketability of thrift-originated loans on the

                                  19   secondary market,” in part because, in the event a federal savings bank fails, a purchasing bank

                                  20   can “take stock . . . of the exposure it is accruing upon its assumption of the failed bank’s

                                  21   liabilities.” Mot. at 12–13. Although one of the goals of HOLA is to “ensure the stability of

                                  22   federal thrifts,” Penermon, 47 F. Supp. 3d at 990, nothing in the record before the Court suggests

                                  23   that requiring national banks to comply with state laws such as the escrow interest law here would

                                  24   threaten the stability of the secondary mortgage loan market for federal savings associations. At

                                  25   most, non-preemption would make the loans slightly less attractive to prospective buyers, putting

                                  26   them on a par, in terms of regulation, with national bank loans. Nothing suggests exposure to state

                                  27   regulations undermines the secondary market for loans originating under the NBA.

                                  28          Accordingly, HOLA does not preempt § 2954.8(a) with respect to Plaintiffs’ loans.
                                                                                         15
                                   1          Stay Pending Resolution of Lusnak

                                   2          In the event the Court denies the motion to dismiss, Chase requests a stay of the case

                                   3   pending the Supreme Court’s resolution of Lusnak. The Supreme Court denied the petition for

                                   4   writ of certiorari on November 19, 2018, so this issue is now moot. See Lusnak v. Bank of

                                   5   America, N.A., 883 F.3d 1185 (9th Cir. 2018), cert. denied, (U.S. Nov. 19, 2018) (No. 18-212).

                                   6                                      III.     CONCLUSION

                                   7          For the foregoing reasons, the motion to dismiss is DENIED and the motion to stay is

                                   8   DENIED as moot.

                                   9          This order disposes of Docket No. 38.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 7, 2018

                                  14

                                  15                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       16
